In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-01-00168-CR
______________________________


AL JAMES WILLIAMS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 232nd Judicial District Court
Harris County, Texas
Trial Court No. 852235





Before Morriss, C.J., Grant and Ross, JJ.
Opinion by Justice Ross

O P I N I O N

	Al James Williams appeals from his conviction for the offense of indecency with a
child.  This case was consolidated for trial with two other charges which arose out of the
same criminal episode, both of which are also on appeal before this Court. (1)  The jury found
Williams guilty of all three offenses, and in this case assessed thirty-five years'
imprisonment. 
	Counsel has filed a brief under Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,
18 L. Ed. 2d 493 (1967).  Counsel states he has reviewed the record in detail.  He then sets
out both the procedural history of the case and summarizes the evidence presented at trial
and punishment for our review, and concludes there are no arguable contentions of error
that might result in reversal.  He has accordingly also filed a motion to withdraw.  Counsel
sent Williams a copy of his brief and advised him by letter that he believes there are no
arguable contentions of error and informed Williams of his right to review the record and
file a brief pro se.  No brief has been filed pro se.
	Counsel has filed a brief which discusses the record and reviews pretrial, trial, and
punishment proceedings in detail.  Counsel has thus provided a professional evaluation
of the record demonstrating why, in effect, there are no arguable grounds to be advanced,
as required by High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978); see also
Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
	We have reviewed the brief in detail and have also conducted an independent
review of the record.  We agree with counsel that no reversible error is apparent from this
record.  
	The judgment is affirmed.

							Donald R. Ross
							Justice

Date Submitted:	July 2, 2002
Date Decided:	July 3, 2002

Do Not Publish

1. This appeal is trial court number 852235, indecency with a child.  The companion
cases are trial court number 852236, sexual assault on a child, and trial court number
852237, indecency with a child.  He was sentenced to thirty-five years' imprisonment in the
first case, to life imprisonment in the second, and to fifty years' imprisonment in the third. 
The first two sentences will run consecutively, and the third will run concurrently with the
life sentence.